El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para reiterar una norma sobre la notificación de escritos pautada hace varias décadas.
I
El 20 de septiembre de 1995 los peticionarios Herminio Sánchez y Jenny Rivera presentaron una demanda en el Tribunal de Primera Instancia, Sala Superior de Ponce, contra el Hospital Dr. Pila y los Drs. Santos Santiago Medina y Tomás De Jesús Román. En dicha demanda se alegó que la muerte de Jenny Sánchez Rivera, ocurrida el 31 de marzo de 1994, se debió a la negligencia y al error en el tratamiento que le brindaron los demandados. El 14 de noviembre de 1995 el Hospital Dr. Pila compareció por pri-mera vez ante el tribunal y anunció que el Ledo. Rafael Torres Torres había asumido su representación legal, y so-licitó, además, una prórroga para contestar la demanda. Posteriormente, el 3 de enero de 1996, el Hospital Dr. Pila volvió a comparecer mediante una moción informativa sus-crita por el Ledo. Rafael Torres Torres en la cual señaló que, aun cuando su representación primaria en el caso la ostentaba el Ledo. René W. Franceschini Pascual, el Ledo. Rafael Torres Torres lo continuaba representando en cuanto al exceso de la reclamación no cubierto por la póliza del seguro.
El 7 de agosto de 1996 se celebró en el tribunal una conferencia sobre el estado de los procedimientos. Surge del acta de esa conferencia —de 3 de octubre de 1996— que tanto el Ledo. Rafael Torres Torres como el Ledo. René Franceschini Pascual comparecieron “en representación del Hospital Dr. Pila”. Entre otros asuntos, el tribunal señaló la celebración de otra conferencia similar, dio por notifi-*709cado dicho señalamiento a todos los abogados y ordenó, además, que se les notificara una copia de la minuta.
Luego de varios trámites procesales, la parte codeman-dada, doctor Santiago Medina, presentó en marzo de 2000 una moción en la que solicitó la desestimación de la de-manda del caso de autos por estar alegadamente prescrita. Dicha moción fue notificada tanto al licenciado Torres Torres como al licenciado Franceschini Pascual.
El 20 de junio de 2001 el tribunal de instancia emitió una sentencia parcial mediante la cual desestimó las accio-nes de daños y perjuicios de Herminio Sánchez (padre), Jenny Rivera (madre) y Enrique Torres (esposo) del caso de autos, por entender que estaban prescritas. Dicha senten-cia fue notificada al Ledo. Rafael Torres Torres.
Inconforme con el dictamen referido, el 24 de julio de 2001 la parte peticionaria presentó oportunamente un re-curso de certiorari ante el Tribunal de Circuito de Apelaciones. Se certificó en el escrito correspondiente que el recurso había sido notificado, inter alia, tanto al Ledo. Rafael Torres Torres como al Ledo. René Franceschini Pascual.
Así las cosas, el 27 de agosto de 2001, el Hospital Dr. Pila, a través del Ledo. René Franceschini Pascual, pre-sentó una moción mediante la cual solicitó la desestima-ción del recurso de certiorari. Alegó que no había sido no-tificado del recurso. La parte peticionaria contestó esa solicitud mediante una moción en oposición, en la cual adujo que por error, a partir de enero de 2001, se comen-zaron a enviar los documentos para el licenciado Frances-chini Pascual al P.O. Box 330950, en vez de ser enviados al P.O. Box 330951. Es decir, que por equivocación se había puesto en el P.O. Box un cero en vez de un uno. Adujo, además, que el codemandado Hospital Dr. Pila estaba re-presentado por dos abogados: el Ledo. Rafael Torres Torres y el Ledo. René Franceschini Pascual. Conforme a ello, se-ñaló que la notificación del recurso por conducto de su abo-*710gado de récord, Ledo. Rafael Torres Torres, había sido su-ficiente para cumplir con el requisito de notificación.
El 6 de septiembre de 2001 el Tribunal de Circuito de Apelaciones declaró no ha lugar la referida solicitud de desestimación.
Sin embargo, el 19 de septiembre de 2001 el hospital presentó una moción en la que reiteró la solicitud de desestimación. Alegó que el Ledo. Rafael Torres Torres sólo representaba al Hospital Dr. Pila en cuanto al exceso de los límites de la póliza de seguros, por lo que la notificación al Ledo. Rafael Torres Torres no era suficiente para que el Hospital quedara notificado del recurso.
Entonces el Tribunal de Circuito de Apelaciones, me-diante Resolución de 30 de noviembre de 2001, denegó la expedición del auto de certiorari. En esencia, determinó que el representante legal del Hospital Dr. Pila en el pleito era el Ledo. René Franceschini Pascual, y que el Ledo. Rafael Torres Torres sólo comparecía para representar a esa parte en lo relativo al exceso reclamado no cubierto por la póliza de seguros. Por tal razón, concluyó que los peticio-narios no habían cumplido con el requisito de notificarle su recurso a todas las partes dentro del término regla-mentario.
En desacuerdo con ese dictamen, el 10 de enero de 2002 la parte peticionaria presentó oportunamente un recurso de certiorari ante nos y planteó el siguiente señalamiento de error:
Erró el Tribunal de Circuito de Apelaciones al denegar la expedición del auto de certiorari solicitado por determinar que no se notificó el recurso “a todas las partes”, requisito de noti-ficación establecido en las Reglas 53.3 y 67 Procedimiento Civil. Petición de certiorari, pág. 4.
El 22 de febrero de 2002 le concedimos a la parte recu-rrida un término para mostrar causa, si alguna tenía, por la cual no se debía revocar la resolución del foro apelativo de 30 de noviembre de 2001 y declarar bien hecha la noti-*711ficación que del recurso se hiciera al Hospital Dr. Pila. La parte recurrida compareció el 5 de abril de 2002. Pasamos a resolver, según lo intimado.
HH hH
La Regla 53.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo siguiente(1)
(b) El peticionario notificará la presentación del escrito de certiorari a todas las partes o a sus abogados de récord dentro del término para presentar el recurso y en la forma prescrita en la Regla 67.
Por otro lado, la Regla 67.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
Siempre que una parte haya comparecido representada por abogado, la notificación se hará al abogado, a menos que el tribunal ordene que la notificación se haga a la parte misma. La notificación al abogado o a la parte se hará entregándole copia o remitiéndosela por correo a su última dirección cono-cida, o de ésta no conocerse, dejándola en poder del secretario del tribunal. Entregar una copia, conforme a esta regla, signi-fica ponerla en manos del abogado o de la parte, o dejarla en su oficina en poder de su secretario o de otra persona a cargo de la misma ....
De las disposiciones precedentes se desprende que la notificación del recurso de revisión es de carácter jurisdic-cional y que debe hacerse a todas las partes en el pleito y *712dentro del término establecido, ya sea jurisdiccional o de cumplimiento estricto.
Conforme a ello, este Tribunal ha resuelto en numero-sas ocasiones que el incumplimiento de tal precepto priva de jurisdicción al Tribunal para entender en los méritos del recurso de revisión. Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596 (1997); Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991).
A la luz del derecho aplicable, procedemos a analizar los hechos del caso que nos ocupa.
HH f — H 1 — I
En el presente caso resulta indisputable el hecho de que la parte peticionaria envió la copia del recurso de certiorari del Ledo. René Franceschini Pascual a una dirección incorrecta. De esta forma, tal notificación no fue efectiva. Sin embargo, tomando en consideración el hecho de que la parte recurrida ostentaba también otra representación legal que sí fue notificada correctamente, nos resta por resolver si la notificación hecha a uno de los abogados del Hospital Dr. Pila fue suficiente para perfeccionar el re-curso presentado ante el foro apelativo. Veamos.
Hace varias décadas este Foro determinó que en los casos en que varios abogados representen a una parte, la notificación a cualquiera de ellos es suficiente, sin que haya que notificarle a cada uno de los abogados. Véase Ex parte Zalduondo y P.R. Fertilizer Co., Int., 47 D.P.R. 134 (1934). Véase, además, J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1147. Reiteramos la norma referida.
Conforme a ello, forzoso resulta concluir que la notifica-ción que se le hiciera al Hospital Dr. Pila, a través de uno de sus abogados, el Ledo. Rafael Torres Torres, fue sufi-ciente para perfeccionar el recurso. Ello es así, toda vez que el licenciado Torres Torres era abogado de récord del *713Hospital Dr. Pila. El hecho de que dicho abogado sólo re-presentaba al Hospital en cuanto al exceso de lo reclamado que no estuviese cubierto por la póliza de seguro es total-mente irrelevante aquí, pues, para los fines de la notifica-ción del recurso, lo requerido es que el abogado conste en el récord del tribunal como representante legal de la parte, y el Ledo. Rafael Torres Torres así constaba. Era uno de los abogados de récord del hospital, aunque sólo fuese para un aspecto del pleito.
Debe señalarse, además, que el asunto planteado en el recurso de certiorari en cuestión tenía una innegable rela-ción con la cuestión del exceso de lo reclamado sobre el límite de la póliza. Es decir, la cuestión de la prescripción incidía sobre el aspecto de la acción para la cual el licen-ciado Torres Torres era abogado del Hospital Dr. Pila. De revocarse el dictamen de prescripción por el foro apelativo, aumentaba sustancialmente la indemnización que tendría que pagar el hospital, de ser éste responsable de los daños que se le imputaban. De ninguna forma puede conside-rarse que el licenciado Torres Torres nada tenía que ver con la representación del hospital en esta etapa de los procedimientos.
Por todo lo anterior, aun cuando la mejor práctica pro-fesional aconseja notificarle a todos los abogados de récord, esta omisión no es de tal envergadura que conlleve la des-estimación del recurso en cuestión, máxime cuando existe una reiterada política judicial de que los casos se ventilen en los méritos.
Por los fundamentos expuestos, debe expedirse el auto solicitado y dictarse una sentencia para revocar la resolu-ción del foro apelativo impugnada aquí, y para devolver el caso a ese foro a fin de que continúen los procedimientos allí, conforme a lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez disintió por enten-der que la sentencia dictada por el Tribunal de Circuito de Apelaciones es esencialmente correcta.

 En tal respecto, la Regla 13(B) del Reglamento del Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone de la siguiente manera:
“(B) Notificación a las partes. — La parte apelante notificará el escrito por correo certificado con acuse de recibo o mediante un servicio similar de entrega personal con acuse de recibo. La notificación a las partes se hará dentro del término jurisdic-cional para presentar el recurso, a partir del archivo en autos de la copia de la notificación de la sentencia.”
De igual forma, la Regla 33(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, dispone diáfanamente sobre la notificación:
“(B) Notificación del recurso a las partes. — La parte peticionaria notificará la solicitud de certiorari, debidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord, o en su defecto, a las partes, así como al (a la) Procu-radoría) General ...